Per Curiam.
Causal connection between the injury to the left ear and the accident is established by the evidence of Doctor Creasy. Injury to the right ear by the accident is not established. Award based upon injury to both ears cannot stand.
The matter should be remitted to determine the extent of injury to the left ear and whether permanent or temporary.
The appearance of degeneration of nerve endings in both ears betrays occupational disease.
Hinman, Acting P. J., Davis, Whitmyer, Hill and Hasbrouck, JJ., concur.
Award reversed and claim remitted, with costs against the State Industrial Board to abide the event.